Por cuaNto la ley de abril 13 de 1916 “Para reglamen-tar el aso de vehículos de motor en Puerto Rico” prescribe en su artículo 12, apartado “g” lo siguiente:
“Al acercarse al cruce o anión de calles o caminos, o a una casa escuela durante horas en qae sea probable la en-trada o salida de estudiantes, la velocidad deberá ser redu-cida dando debido aviso con el aparato correspondiente.”
Por cuanto, la denuncia imputaba el hecho de que en la calle' de Roberto H. Todd de Moca, Puerto Rico, Distrito Judicial de Aguadilla, el acusado allí y entonces de un modo ilegal, voluntaria y maliciosamente guiaba por las calles de ese pueblo como chauffeur el truck Ford No. C-139, y al acercarse a la unión de las calles de “Pedro Acevedo Rivera” y “Roberto H. Todd” en dicho pueblo, no redujo la veloci-dad que llevaba, tomando en cuenta el tráfico y ancho de las mencionadas calles para garantizar la seguridad de las vi-das y propiedades, continuando la marcha a gran velocidad, *1070violando de ese modo el artículo 12, letra “G” de la Ley para, Reglamentar el Uso de Vehículos de Motor en Puerto Pico, aprobada en 13 de abril de 1916, etc.
Pon ouaNto la prueba tendió a acreditar que el acusado, guiando un truck, pasó un cruce en Moca a gran velocidad sin reducir ésta.
Pon tanto se confirma la sentencia dictada por la Corte de Distrito de Aguadilla en julio 16 de 1924 en el caso arriba expresado.